Citation Nr: 0822020	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-21 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $493.01, to 
include whether the overpayment was properly created.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from February 1986 to February 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Muskogee Education Center Committee 
on Waivers and Compromises (COWC) determination dated in 
November 2005.  


FINDINGS OF FACT

1.  The appellant was paid a Chapter 30 educational allowance 
for full time enrollment in his approved educational program 
at Cleveland Chiropractic College from May 9, 2005, through 
June 30, 2005.  

2.  He withdrew from one of his courses on June 27, 2005, and 
the RO found he was entitled to payment for that course until 
the date of his withdrawal.

3.  He withdrew from another class after June 30, 2005, after 
the add/drop period, with a nonpunitive grade; mitigating 
circumstances have not been recognized in connection with his 
withdrawal.

4.  The veteran was entitled to payment at the 3/4 time rate 
from May 9, 2005, through June 26, 2005, and at the less than 
1/2 time rate from June 27, 2005, through June 30, 2005.  

5.  The veteran was significantly at fault in the creation of 
the overpayment, there was no fault on VA's part; he was 
unjustly enriched by the amount of the overpayment; recovery 
of the debt would not defeat the purpose for which VA pension 
benefits are authorized, or deprive the appellant of basic 
necessities; the appellant did not detrimentally rely on the 
erroneous payments, and it has not been otherwise shown to be 
inequitable to require repayment of the debt.  


CONCLUSIONS OF LAW

1.  An overpayment of Chapter 30 educational assistance 
benefits in the calculated amount of $493.01 has been 
properly created and assessed against the appellant.  38 
U.S.C.A. §§ 3034, 3104, 3680 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4135. 4136. 7070. 7130, 7135, 7139, 7153 (2007).

2.  Recovery of the overpayment in the amount of $493.01 
would not be against the principles of equity and good 
conscience. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The essential facts in this case have been fully developed 
and are not in dispute.  The notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) do not apply 
to claims involving waiver of recovery of overpayments.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
Furthermore, the VCAA has no effect upon an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  Manning v. Principi, 16 
Vet. App. 534 (2002).  Therefore, while the record before the 
Board does not reflect that the appellant was specifically 
notified of the provisions of the VCAA, such notice is not 
required under governing law.  

Regardless, in August 2005, the veteran was asked to submit a 
statement explaining why he reduced the number of his credit 
hours.  In November 2005, he was told that in order to give 
adequate consideration to all aspects of equity and good 
conscience in connection with his waiver claim, it must be 
decided whether collection would deprive him or his family of 
basic necessities, and, for that reason, he was requested to 
submit a financial status report.  There is no indication 
that any further notice or assistance would help the veteran 
substantiate his claim.  Accordingly, the Board therefore 
finds that no further action is necessary under the VCAA at 
this time, and that the case is ready for appellate review.

In January 2004, the veteran filed an application for Chapter 
30 educational assistance under the Montgomery GI Bill (MGIB) 
for a program of education toward the goal of Doctor of 
Chiropractic Medicine at the Cleveland Chiropractic College.  
From January 2004 to April 2005, he received educational 
assistance based on his certified full-time enrollment in 
that institution in pursuit of a Bachelor of Science (BS) 
degree.  

In May 2005, his enrollment in 10 credits of classes, less 
than full time, was certified for the period from May 9, 
2005, to August 19, 2005.  On June 7, 2005, VA was notified 
that he had changed his enrollment to full-time, with 14 
credits, effective May 24, 2005.  However, on July 19, 2005, 
VA was informed that he had reduced from 10 credits to 5 
credits, less than half-time, effective July 19, 2005.  This 
adjustment was noted to be after the drop period, with a 
nonpunitive grade assigned.  Subsequently, the school 
reported that he had dropped from 14 to 10 credits on June 
27, 2005, after the add/drop period.  

The veteran was paid at the full-time rate for the period 
from May 9, 2005, to June 30, 2005.  As a result of the above 
adjustments, the RO found he was only entitled to payment at 
the 3/4-time rate from May 9, 2005, to June 27, 2005, and at 
the less than half-time rate from June 27, 2005, to June 30, 
2005.  This resulted in the creation of an overpayment in the 
amount of $493.01.  Both the veteran and the RO have 
addressed the proper creation and the waiver of recovery of 
the overpayment, although they have not explicitly been 
identified as separate issues.  Therefore, both aspects are 
part of the current appeal.  

Validity of the Overpayment

An eligible veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
38 U.S.C.A. § 3104; 38 C.F.R. § 21.7070.  VA will pay 
educational assistance to an eligible veteran while he is 
pursuing approved courses in a program of education. 38 
C.F.R. § 21.7130.

With respect to the effective date of reduction or 
discontinuance of educational assistance, if the veteran or 
service member, for reasons other than being called or 
ordered to active duty, reduces the rate of training by 
withdrawing from part of a course after the beginning of the 
term, VA will reduce educational assistance effective the 
date on which the withdrawal occurs, if a nonpunitive grade 
is assigned for the class, and the withdrawal occurs with 
mitigating circumstances, or a punitive grade is assigned for 
the class.  If a nonpunitive grade is assigned for the class 
from which he or she withdrew, and there are no mitigating 
circumstances, the reduction will be effective the first date 
of the enrollment term.  38 C.F.R. § 21.7135(f).  

VA will not pay benefits for a course from which the veteran 
withdraws or receives a nonpunitive grade unless the 
following conditions are met: (1) the veteran withdraws 
because he is ordered to active duty; or (2) all of the 
following criteria are met: (i) there are mitigating 
circumstances; and (ii) the veteran or service member submits 
a description of the mitigating circumstances in writing to 
VA within one year from the date VA notifies the veteran or 
service member that he or she must submit a description of 
the mitigating circumstances, or at a later date if the 
veteran or service member is able to show good cause why the 
one-year time limit should be extended to the date on which 
he or she submitted the description of the mitigating 
circumstances; and (iii) the veteran or service member 
submits evidence supporting the existence of mitigating 
circumstances within one year of the date that evidence is 
requested by VA, or at a later date if the veteran or service 
member is able to show good cause why the one-year time limit 
should be extended to the date on which he or she submitted 
the evidence supporting the existence of mitigating 
circumstances. 38 U.S.C.A. §§ 3034, 3680; 38 C.F.R. § 
21.7139.

Examples of qualifying mitigating circumstances include: 
illness in the individual or his family; family death; an 
unavoidable geographical transfer resulting from the 
individual's employment; an unavoidable change in employment 
conditions; immediate family or financial obligations beyond 
the individual's control that require him to suspend pursuit 
of the program of education in order to obtain employment; 
discontinuance of the course by the school; unanticipated 
active duty for training; or unanticipated child-care 
difficulties.  38 C.F.R. § 21.4136(b).

In this case, the veteran withdrew from two classes, one on 
June 27, 2005, and the second on July 19, 2005.  For the 
first class, he was paid up until the date of withdrawal, 
June 27, 2005.  He was informed, in August 2005, that this 
was a one-time exclusion, allowing him to withdraw up to six 
hours without penalty, up to the point where he stopped 
attending.  There is no provision in law for payment once an 
individual has stopped attending a class.  

For the second class, although he withdrew on July 19, 2005, 
he was only paid through June 30, 2005; therefore, the 
overpayment was only created for payments covering the period 
from May 5, 2005, to June 30, 2005.  For that withdrawal, the 
RO found that the veteran did not show mitigating 
circumstances, and reduced his benefits effective the 
beginning of the term. 

The veteran states that he withdrew from the class because it 
did not meet the requirements for the college to which he 
wanted to transfer.  However, unlike the representative 
examples of mitigating circumstances set forth above, this 
was a matter which could have been ascertained in advance.  
There was no immediate change in circumstances which 
necessitated his withdrawal from the class; he chose to 
withdraw more than two months into the term, and exactly one 
month before the end of the term, because he had learned that 
the class would not satisfy a requirement for an institution 
to which he wished to transfer.  Thus, the circumstances 
which led to the veteran's withdrawal were not beyond his 
control.  In the absence of the urgency and unforeseeability 
which also characterize the representative mitigating 
circumstances, the Board finds that the veteran's withdrawal 
from a class in July 2005 was not due to mitigating 
circumstances.  For these reasons, the overpayment was 
properly created. 



Waiver

Turning to the matter of waiver of recovery of the 
overpayment, there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  In such circumstances, 
recovery of an overpayment shall be waived where recovery of 
the overpayment would be against equity and good conscience.  
38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a).  The decision reached should not be 
unduly favorable or adverse to either side.  Id.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  Id.  In making this 
determination, the facts and circumstances in a particular 
case must be weighed carefully.  

In applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are: 
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) weighing the fault of the debtor against any 
fault attributable to VA; (3) financial hardship, i.e., 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (4) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(5) unjust enrichment, i.e., whether failure to make 
restitution would result in unfair gain to the debtor, and 
(6) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  38 
C.F.R. § 1.965(a).  Moreover, all listed elements of equity 
and good conscience must be considered in a waiver decision.  
See Ridings v. Brown, 6 Vet.App. 544 (1994). 

With respect to fault, the veteran was solely at fault in the 
creation of the overpayment.  As discussed above, he 
voluntarily withdrew from classes, receiving nonpunitive 
grades, after the end of the add/drop period.  VA acted 
promptly in response to information received regarding the 
veteran.  

As to financial hardship, the veteran stated in his 
substantive appeal that he had two part-time jobs, and could 
not afford to repay the debt.  However, he failed to provide 
any financial status report, which would contain specific 
information needed to make such a determination.  He had been 
requested to do so in November 2005, and in the waiver 
decision and the statement of the case, the lack of a 
financial status report was pointed out as why financial 
hardship had not been shown.  The veteran's general statement 
that he cannot afford to repay the debt, alone, is not 
sufficient to show that recovery of the debt would cause 
financial hardship.  The duty to assist is not a one-way 
street, and it is the conclusion of the Board that the 
appellant has not fulfilled his duty to cooperate in this 
matter.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  If a 
claimant wishes help, he cannot passively wait for it in 
those circumstances where his own actions are essential in 
obtaining the putative evidence.  Id.; Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).


As to other elements of equity and good conscience, the 
veteran received $493.01, to which he was not entitled.  
Thus, he was unjustly enriched by this quantifiable amount.  
He contends that he sought to minimize the expense to both 
himself and VA by withdrawing from the courses once he 
learned they would not transfer.  However, equity and good 
conscience means arriving at a fair decision between the 
beneficiary and VA, and involves balancing various factors 
between these two entities.  See 38 C.F.R. § 1.965.  As noted 
above, he could have ascertained the requirements of the 
transfer school in advance, and his desire to reduce VA's 
costs does not negate the fact that he received benefits to 
which he was not entitled.  Similarly, it has not been shown 
that recovery of the overpayment would defeat the purpose of 
VA education benefits, which is to help eligible students 
complete a program of education by providing financial 
assistance.  Paying for classes from which the veteran 
withdraws is not part of this purpose, and the allowable 
circumstances are very limited.  The veteran has not claimed 
to have relinquished any valuable right or to have changed 
his position by reason of having relied on the additional 
erroneous benefits.  No other factors which would preclude 
recovery of the overpayment as against equity and good 
conscience have been put forth.  

Thus, taken as a whole, there are no equitable factors which 
counteract the veteran's fault in the creation of the debt, 
and the unjust enrichment resulting from the veteran's 
receipt of $493.01, to which he was not entitled.  After 
weighing all of the above factors, the Board believes that 
recovery of the overpayment would not be against equity and 
good conscience.  38 U.S.C.A. § 5302.  Thus, the request for 
waiver of recovery of the debt is denied.  The evidence is 
not so evenly balanced as to create a reasonable doubt, and, 
hence, the benefit-of-the-doubt doctrine is inapplicable.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The overpayment of MGIB education benefits in the amount of 
$493.01 was properly created, and waiver of recovery of the 
overpayment is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


